In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3464 
PATRICK L. GIDDEON, 
                                                   Plaintiff‐Appellant, 

                                   v. 

EDWARD A. FLYNN, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
          No. 2:14‐cv‐00331‐RTR — Rudolph T. Randa, Judge. 
                      ____________________ 

       SUBMITTED JUNE 15, 2016 — DECIDED JULY 28, 2016 
                   ____________________ 

   Before WOOD, Chief Judge, and POSNER and FLAUM, Circuit 
Judges. 
     POSNER,  Circuit  Judge.  Patrick  Giddeon  sued  the  City  of 
Milwaukee and several of its police officers under 42 U.S.C. 
§ 1983,  claiming  that  the  police  had  violated  his  civil  rights 
three times in quick succession by unlawfully stopping a car 
in which he was a passenger and arresting him, placing him 
in  the  back  seat of  their uncomfortably hot  squad car while 
they searched the stopped car, and after they found a gun in 
2                                                        No. 15‐3464 


that  car  eliciting  from  him  (while  he  was  still  in  the  squad 
car)  an  admission  that  it  was  indeed  his  gun.  The  district 
court  granted  summary  judgment  for  the  defendants, 
prompting this appeal. 
   A  woman reported to  the police  that  Giddeon (a former 
boyfriend)  had  attacked  her  in  her  home  and  threatened  to 
shoot her. The police searched the area near the home for the 
culprit  without  success,  but  later  they  spotted  a  woman 
(who  turned  out  to  be  Giddeon’s  sister,  though  the  police 
didn’t know that at the time) leaving the victim’s house and 
entering a  car in  which the police could see there  were  five 
other occupants. As the car pulled away, the police followed, 
stopped  the  car,  recognized  Giddeon  as  one  of  the  passen‐
gers,  and  handcuffed  him  and  put  him  in  the  back  seat  of 
their squad car. 
    A car search ensued, consented to by the driver, and re‐
vealed  a  shopping  bag  that  contained  a  gun  wrapped  in 
clothing.  Giddeon,  told  of  the  discovery,  admitted  after  a 
half hour that it was his gun. Prosecuted in a Wisconsin state 
court,  he  pleaded  guilty  to  being  a  felon  in  possession  of  a 
firearm and to disorderly conduct, see Wis. Stat. §§ 941.29(2), 
947.01(1), and was sentenced to five years in prison and five 
years of supervised release. 
    The  defendants  concede  that  the  police  lacked  probable 
cause to stop the car containing Giddeon because the driver 
had not violated any traffic laws and at the time of the stop 
none  of  the  car’s  occupants  was  suspected  of  having  been 
involved  in  the  domestic‐violence  incident  that  had  put  the 
police on Giddeon’s trail. Police have probable cause to stop 
a  car  that  they  have  reason  to  believe  contains  an  armed 
criminal even if they have no reason to suspect the driver of 
No. 15‐3464                                                           3 


any legal infraction. Cf. Atkins v. City of Chicago, 631 F.3d 823, 
826–27  (7th  Cir.  2011).  But  the  only  thing  the  officer  who 
stopped  and  searched  the  car  knew  was  that  a  woman  had 
left  the  home  of  the  domestic‐violence  victim  and  had  en‐
tered a car in which there were already other passengers. 
    That wasn’t enough to justify the seizure of the car. Nor 
was  there  any  other  lawful  basis  for  it.  Granted  there  was 
some  probability  that  the  woman  leaving  the  home  was  ei‐
ther  an  accomplice  of  the  victimizer  or  the  victim’s  friend 
who  might  be  able  to  give  the  police  valuable  information, 
but the police had only to follow the car until it stopped and 
either Giddeon got out, at which point they could arrest him, 
or the woman got out, whom they could approach to try to 
obtain relevant information. The seizure in short was prema‐
ture;  the  police  had  no  reason  to  believe  that  the  car  con‐
tained  an  armed  criminal—though  it  did,  which  is  critical 
because the unlawful stop of the car did not make Giddeon’s 
arrest  unlawful.  As  the  district  court  found,  the  police  had 
probable  cause  to  arrest  him,  which  is  all  that  is  needed  to 
arrest  a  person  in  a  public  place;  a  warrant  is  not  required. 
United  States  v.  Watson,  423  U.S.  411,  415–17  (1976);  United 
States v. Johnson, 383 F.3d 538, 545 (7th Cir. 2004). 
    But  the  vehicle  stop  was  an  unreasonable  seizure  of  his 
person,  entitling  him  to  damages.  They  may  well  be  nomi‐
nal, but he is entitled to a hearing in the district court to de‐
termine their amount. 
   As for the search of the car, which revealed the bag with 
Giddeon’s  gun  in  it,  thus  yielding  evidence  that  could  be 
and was used to convict him, the driver had consented to the 
search,  and  the  consent  extended  to  the  search  of  the  bag. 
United States v. Jackson, 598 F.3d 340, 348 (7th Cir. 2010). The 
4                                                      No. 15‐3464 


bag  didn’t  even  belong  to Giddeon.  The  driver  told  the  po‐
lice  that  Giddeon’s  sister—another  passenger  in  the  car—
had placed the bags in the trunk, and the sister in turn told 
the police that the gun in the bag was Giddeon’s. 
    Giddeon complains about the discomfort he experienced 
from having to sit in the squad car for half an hour on a hot 
day  (the  outside temperature was almost 90°F), but  there  is 
no  evidence  that  he  was  overcome  by  the  heat  or  that  it 
caused  him  to  admit  that  the  gun  was  his.  One  of  the  car 
doors was open during almost the entire 30 minutes, so the 
interior temperature was probably close to the outside tem‐
perature.  90°F  is  hot,  but  it  is  a  common  summer  tempera‐
ture in the midwest and is not disabling. 
   The  judgment  is  affirmed  in  part,  reversed  in  part,  and 
remanded for further proceedings consistent with this opin‐
ion.